                                            Case 4:16-cv-06893-JST Document 89 Filed 09/03/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JOHN DELL HENDERSON,                             Case No. 16-cv-06893-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10       JENNIFER R. SWINEY,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The instant action was filed on November 30, 2016 against Salinas Valley State Prison

                                  14   doctors Kumar and Tuvera and against Natividad Medical Center doctors Jennifer Swiney and

                                  15   Giles Duesdieker. On March 28, 2019, the Court granted defendants Kumar and Tuvera’s motion

                                  16   for summary judgment, granted defendant Duesdieker’s motion for summary judgment, entered

                                  17   judgement in favor of defendants Kumar, Tuvera, and Duesdieker, and terminated these

                                  18   defendants from this action. ECF No. 64. On March 22, 2021, the Court vacated the entry of

                                  19   default entered against defendant Swiney, finding that Plaintiff had not validly effected service on

                                  20   defendant Swiney. ECF No. 87 at 3-4. Pursuant to Fed. R. Civ. P. 4(m),1 the Court ordered

                                  21   Plaintiff to, by April 20, 2021, either effect service on defendant Swiney or submit to the Court

                                  22   sufficient information to identify and locate defendant Swiney such that the Marshal is able to

                                  23   effect service, or defendant Swiney would be dismissed from this action without prejudice

                                  24   pursuant to Fed. R. Civ. P. 4(m). ECF No. 87 at 5.

                                  25          On April 26, 2021, Plaintiff requested a 30-day extension of time to respond to the Court’s

                                  26
                                       1
                                  27     Fed. R. Civ. P. 4(m) provides that if a defendant is not served within 90 days after the complaint
                                       is filed, the Court may, on motion or its own after notice to plaintiff, dismiss the action without
                                  28   prejudice against that defendant or order that service be made within a specified time. Fed. R.
                                       Civ. P. 4(m).
                                           Case 4:16-cv-06893-JST Document 89 Filed 09/03/21 Page 2 of 2




                                   1   March 22, 2021 Order, stating that he intended to object to the Court’s order requiring him to

                                   2   effect service because the order in essence punished Plaintiff for the Court’s error. ECF No. 88.

                                   3   To the extent that Plaintiff was requesting an extension of time to file objections to the Court’s

                                   4   order, Plaintiff’s request is DENIED as moot. There is no deadline within which Plaintiff was

                                   5   required to file objections to the Court’s order. To the extent that Plaintiff was requesting an

                                   6   extension of time to either effect service on defendant Swiney or submit to the Court sufficient

                                   7   information to identify and locate defendant Swiney such that the Marshal is able to effect service,

                                   8   that request is GRANTED nunc pro tunc. The revised deadline for complying with the Court’s

                                   9   March 22, 2021 order is therefore extended to May 21, 2021.

                                  10           The deadline to effect service on defendant Swiney has passed, and Plaintiff has neither

                                  11   effected service nor has he provided sufficient information to allow the Marshal to effect service.

                                  12   Accordingly, defendant Swiney is DISMISSED without prejudice from this action pursuant to
Northern District of California
 United States District Court




                                  13   Rule 4(m) of the Federal Rules of Civil Procedure. Because there are no remaining defendants in

                                  14   this action, the Clerk is ordered to enter judgment in favor of defendants Kumar, Tuvera, and

                                  15   Duesdieker pursuant to the Court’s March 28, 2019 Order; terminate all pending motions as moot;

                                  16   and close the file.

                                  17           This order terminates ECF No. 88.

                                  18           IT IS SO ORDERED.

                                  19   Dated: September 3, 2021
                                                                                        ______________________________________
                                  20
                                                                                                      JON S. TIGAR
                                  21                                                            United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
